Citation Nr: 1334741	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  12-24 053A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether a May 1983 Board of Veterans' Appeals (Board) decision, which denied a claim for an increased (compensable) rating for service-connected lumbosacral strain, was the product of clear and unmistakable error (CUE).

2.  Whether a November 1978 rating decision, which denied a claim of service connection for scoliosis of the lumbar spine and thoracic spine, was the product of CUE.

3.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for scoliosis of the lumbar spine and thoracic spine.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

(The Veteran's claim of entitlement to Chapter 31 vocational benefits to pursue a graduate degree is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from January 1976 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied, in pertinent part, the Veteran's request to reopen a previously denied claim of service connection for scoliosis of the lumbar and thoracic spine and his claim for a TDIU.  The Veteran disagreed with this decision in November 2010.  He perfected a timely appeal in September 2012 and limited his appeal to these issues.  A videoconference Board hearing was held at the RO in March 2013 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.

The Veteran testified at his Board hearing that his request to reopen a previously denied service connection claim for scoliosis of the lumbar and thoracic spine included an argument that a May 1983 Board decision, which denied a claim for an increased (compensable) rating for lumbosacral strain, was the product of clear and unmistakable error (CUE).  The undersigned Veterans Law Judge accepted the Veteran's formal motion to reverse or revise, on the basis of CUE, the May 1983 Board decision at his March 2013 videoconference Board hearing.  As is explained below in greater detail, the Veteran's CUE claim in the May 1983 Board decision is dismissed.  

Historically, the Board notes that, in November 1978, the RO denied, in pertinent part, the Veteran's claim of service connection for scoliosis of the lumbar spine and thoracic spine.  The RO also granted the Veteran's claim of service connection for lumbosacral strain and assigned a zero percent rating effective January 17, 1978.  Thus, the RO considered these disabilities as separate service connection claims.  As is explained below in greater detail, the Veteran limited his appeal of the November 1978 rating decision to an appeal for an increased (compensable) rating for his service-connected lumbosacral strain.  In other words, he only disagreed with the level of disability following the grant of service connection for lumbosacral strain.  The Veteran did not appeal the November 1978 rating decision with respect to the denial of his service connection claim for scoliosis of the lumbar and thoracic spine; thus, the November 1978 rating decision became final with respect to this claim.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2012).    

The Board observes that a change in diagnosis or the specificity of the claim must be considered carefully in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008). In Boggs, the United States Court of Appeals for the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  In this case, the Veteran has been diagnosed as having scoliosis of the lumbar spine and thoracic spine.  In a May 2009 statement, the Veteran filed a claim of service connection for "scoliosis and deteriorating back."  This claim is for the same symptoms and diagnosis (scoliosis of the lumbar spine and thoracic spine) which was adjudicated by the RO in November 1978 and is based on the same assertions (the Veteran's in-service duties and MOS aggravated his scoliosis of the lumbar spine and thoracic spine) which were considered at that time.  Thus, new and material evidence is required to reopen the claim of service connection for scoliosis of the lumbar spine and thoracic spine.

Although his argument is not a model of clarity, it appears that the Veteran also is challenging the finality of the November 1978 rating decision, which denied a claim of service connection for scoliosis of the lumbar spine and thoracic spine, by filing a CUE claim.  Because the Veteran's CUE claim in the November 1978 rating decision has not been adjudicated by the RO in the first instance, this issue is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  

The Board notes that adjudication of the Veteran's CUE claim in the November 1978 rating decision will impact adjudication of his request to reopen a previously denied service connection claim for scoliosis of the lumbar spine and thoracic spine and his TDIU claim.  The Board finds that the Veteran's request to reopen a previously denied service connection claim for scoliosis of the lumbar spine and thoracic spine and his TDIU claim are inextricably intertwined with his CUE claim in the November 1978 rating decision.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Accordingly, adjudication of the Veteran's request to reopen a previously denied service connection claim for scoliosis of the lumbar spine and thoracic spine and his TDIU claim must be deferred.

The issues of entitlement to service connection for a disability of the bilateral lower extremities, including as due to service-connected lumbosacral strain, and entitlement to a disability rating greater than 30 percent for adjustment disorder have been raised by the record.  The Veteran filed both of these claims on a VA Form 21-526b, "Veteran's Supplemental Claim For Compensation" which was date-stamped as received by the RO on September 13, 2012.  To date, however, the RO has not taken action on these claims.  Because the Board does not have jurisdiction over these claims, they are referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  In a rating decision dated on November 7, 1978, the RO granted, in pertinent part, the Veteran's claim of service connection for lumbosacral strain, assigning a zero percent rating effective January 17, 1978, and denied the Veteran's claim of service connection for scoliosis of the lumbar and thoracic spine.

2.  In a letter dated on November 21, 1978, and date-stamped as received by the RO on November 22, 1978, the Veteran stated, "I their-fore [sic] am appealing the entire findings in regards to my disabilities."

3.  In statements on a VA Form 21-4138 dated on December 19, 1978, and date-stamped as received by the RO on December 20, 1978, the Veteran stated, "I believe my back should carry a compensable rating."

4.  In a May 1983 decision, the Board denied, in pertinent part, the Veteran's claim for an increased (compensable) rating for lumbosacral strain; this decision is final, as to that discrete issue.

5.  Because there is no final Board decision on the Veteran's claim of service connection for scoliosis of the lumbar spine and thoracic spine, his CUE claim is dismissed.


CONCLUSION OF LAW

The issue of whether a May 1983 Board decision, which denied a claim for an increased (compensable) rating for service-connected lumbosacral strain, was the product of CUE, is dismissed.  38 U.S.C.A. §§ 5109A, 7104 (West 2002 & Supp. 2012); 38 C.F.R. § 3.105(a) (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

The Veteran contends that a May 1983 Board decision, which denied a claim for an increased (compensable) rating for lumbosacral strain, was the product of CUE.  As an initial matter, the Board notes that the VCAA and its implementing regulations, codified in part at 38 C.F.R. § 3.159, are not applicable to CUE claims.  See Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165 (2001); see also VAOPGCPREC 12-2001 at para. 7 (July 6, 2001) (VA does not have "a duty to develop" in CUE claims because "there is nothing further that could be developed").  As noted in Livesay, CUE claims are not conventional appeals but instead are requests for revision of previous decisions.  Claims based on CUE are fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits but is instead collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-179.  Moreover, a litigant alleging CUE has the burden of establishing such error on the basis of the evidence of record at the time of the challenged decision.  Id.

CUE Claim

The Veteran contends that the Board committed CUE in its May 1983 decision, which denied his claim for an increased (compensable) rating for lumbosacral strain.  The Veteran specifically contends that the Board ignored evidence of in-service aggravation of his pre-existing scoliosis when it denied his increased rating claim for lumbosacral strain in May 1983.  He also contends that evidence of in-service aggravation of pre-existing scoliosis in May 1983 supported a grant of service connection for scoliosis of the lumbar and thoracic spine at that time.  He finally contends that, but for the Board's errors in May 1983, he is entitled to service connection for scoliosis of the lumbar and thoracic spine.

Factual Background

When he filed his original service connection claim in June 1978, the Veteran characterized his back disability as "Back Problems due to the constant lifting of hoses and the [nozzles] needed to perform my job in fuels."  He also stated that he had been treated during active service for "Back Tightness."

As noted elsewhere, in November 1978, the RO denied, in pertinent part, the Veteran's claim of service connection for scoliosis of the lumbar and thoracic spine.  The RO also granted a claim of service connection for lumbosacral strain, assigning a zero percent (non-compensable) rating effective January 17, 1978.    

In a letter dated on November 21, 1978, and date-stamped as received by the RO on November 22, 1978, the Veteran stated, "I their-fore [sic] am appealing the entire findings in regards to my disabilities."  

In statements on a VA Form 21-4138 dated on December 19, 1978, and date-stamped as received by the RO on December 20, 1978, the Veteran stated, "I believe my back should carry a compensable rating."  

In its May 1983 decision, the Board denied the Veteran's claim for an increased (compensable) rating for lumbosacral strain.  The Board noted the record evidence of scoliosis in a VA examination report dated in December 1982, including x-rays showing marked right scoliosis with rotation in the thoracolumbar area and a diagnosis of mild dorsal spine scoliosis, developmental in nature.  The Board concluded that an increased (compensable) rating for the Veteran's service-connected lumbosacral strain was not warranted because his "pain of the mid-dorsal area appeared to be due to dorsal spine scoliosis, which is a developmental abnormality and not a service-connected disability."  See Board decision dated May 27, 1983, at pp. 4.

Although his March 2013 Board hearing testimony is not a model of clarity, it appears that the Veteran essentially asserted that the Board erred in May 1983 by not considering evidence of scoliosis as a claim of service connection for scoliosis of the lumbar and thoracic spine.  The Veteran also asserted that the Board erred in May 1983 by not considering his in-service complaints of and treatment for scoliosis (which, in his view, existed prior to service) as evidence of in-service aggravation of this pre-existing disability as a result of his duties and MOS.  The Veteran finally asserted that the Board's errors in May 1983 regarding his scoliosis of the lumbar spine and thoracic spine constituted CUE and entitled him to service connection for this disability.

Law and Regulations

Previous determinations, which are final and binding, including decisions of service connection, degree of disability and other issues, will be accepted as correct in the absence of CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  To establish a valid CUE claim, a Veteran must show that either the correct facts, as they were known at the time, were not before the adjudicator, or that the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell v. Principi, 3 Vet. App. 310 (1992).

The Court has stressed consistently the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell v. Principi, 3 Vet. App. 310, 313-4.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

The Court has propounded a three-prong test to determine whether clear and unmistakable error is present in a prior determination:  (1) Either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

A determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question and not on subsequent determinations of record.  Damrel, 6 Vet. App. at 245.  To establish a valid claim of clear and unmistakable error, the claimant must demonstrate that either the correct facts, as they were known at the time, were not before the adjudicator, or that statutory or regulatory provisions extant at the time were applied incorrectly.  Daniels v. Gober, 10 Vet. App. 474 (1997).

A mere difference of opinion in the outcome of the adjudication or a disagreement as to how facts were weighed and evaluated does not provide a basis upon which to find that VA committed administrative error during the adjudication process.  Luallen v. Brown, 8 Vet. App. 92, 96 (1995).  The alleged error must be of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable error.  Allegations that previous adjudications had weighed and evaluated the evidence improperly also can never rise to the stringent definition of clear and unmistakable error.  Fugo, 6 Vet. App. at 43-44.

Analysis

The Board notes initially that, in the November 1978 rating decision, the RO adjudicated the Veteran's service connection claim for a back disability (which he characterized as back problems and back tightness) as separate service connection claims for lumbosacral strain and for scoliosis of the lumbar spine and thoracic spine.  The Veteran did not initiate an appeal with respect to the denial of his service connection claim for scoliosis of the lumbar spine and thoracic spine in the November 1978 rating decision.  The RO properly interpreted the December 1978 statement from the Veteran as expressing disagreement with the level of disability following the grant of service connection for lumbosacral strain.  In other words, in December 1978, the Veteran limited his appeal of the November 1978 rating decision to the issue of entitlement to an increased (compensable) rating for his service-connected lumbosacral strain.  The Veteran's increased (compensable) rating claim for lumbosacral strain was adjudicated by the Board in May 1983.  This Board decision is final as to that discrete issue.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 20.1100, 20.1104.  

Although not a model of clarity, the Veteran's argument in his current appeal appears to be that the Board committed CUE in May 1983 when it did not adjudicate a service connection claim for scoliosis of the lumbar and thoracic spine as part of his increased (compensable) rating claim for lumbosacral strain.  This argument confuses the issues that were before the RO in November 1978 (service connection for lumbosacral strain and for scoliosis of the lumbar spine and thoracic spine) with the only issue that was before the Board in May 1983 (an increased (compensable) rating for service-connected lumbosacral strain) after the Veteran limited his appeal to a single claim for an increased (compensable) rating for service-connected lumbosacral strain in December 1978.  The Veteran's argument concerning an allegation of CUE in a May 1983 Board decision also overlooks the fact that there is no final Board decision on the issue of entitlement to service connection for scoliosis of the lumbar spine and thoracic spine which could be the proper subject of a CUE motion.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  The Veteran does not contend, and the record evidence does not show, that he was not aware of the procedures for initiating an appeal of the November 1978 rating decision when he limited his appeal to an increased (compensable) rating for lumbosacral strain in December 1978.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.201.  The Veteran also does not contend, and the record evidence does not show, that he requested reconsideration of the Board's May 1983 decision by the Chairman after this decision was promulgated.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. §§ 20.1000, 20.1001.  In summary, to the extent that the Veteran alleges that the May 1983 Board decision, which denied an increased (compensable) rating for lumbosacral strain, was the product of CUE because it did not address a claim of service connection for scoliosis of the lumbar spine and thoracic spine, this claim is dismissed.


ORDER

The issue of whether a May 1983 Board decision, which denied a claim for an increased (compensable) rating for service-connected lumbosacral strain, was the product of CUE is dismissed.


REMAND

As discussed above, it appears that the Veteran contends that a November 1978 rating decision, which denied a claim of service connection for scoliosis of the lumbar spine and thoracic spine, is the product of CUE.  It also appears that he specifically contends that the RO did not consider the impact of his in-service duties and MOS on his scoliosis which, in his view, existed prior to service and was aggravated (permanently worsened) by service.  He also contends that, but for RO error in the November 1978 rating decision, he is entitled to service connection for scoliosis of the lumbar spine and thoracic spine.  The Board notes that it dismissed the Veteran's CUE claim with respect to the May 1983 Board decision because that decision did not address a service connection claim for scoliosis of the lumbar spine and thoracic spine (as discussed above).  Because the RO has not adjudicated the issue of whether a November 1978 rating decision, which denied a claim of service connection for scoliosis of the lumbar spine and thoracic spine, is the product of CUE in the first instance, the Board finds that this CUE claim must be remanded for adjudication.

As noted in the Introduction, adjudication of the Veteran's CUE claim in the November 1978 rating decision will impact adjudication of his request to reopen a previously denied service connection claim for scoliosis of the lumbar spine and thoracic spine and his TDIU claim.  See Harris, 1 Vet. App. at 183.  For example, if the RO finds that the November 1978 rating decision was the product of CUE, then there is no final decision on the issue of entitlement to service connection for scoliosis of the lumbar spine and thoracic spine and new and material evidence is not required to reopen this previously denied claim.  Similarly, if the RO subsequently grants service connection for scoliosis of the lumbar spine and thoracic spine and assigns a disability rating, this will impact adjudication of the Veteran's TDIU claim.  Accordingly, and as noted elsewhere, adjudication of the Veteran's request to reopen a previously denied service connection claim for scoliosis of the lumbar spine and thoracic spine and his TDIU claim is deferred.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether a November 7, 1978, rating decision, which denied a claim of service connection for scoliosis of the lumbar spine and thoracic spine, should be revised of the basis of clear and unmistakable error (CUE).  Provide the Veteran and his representative with written notice of this determination and of his right to appeal.  This issue should be returned to the Board if, and only if, the Veteran initiates and perfects a timely appeal.

2.  Thereafter, review all evidence received since the last prior adjudication and readjudicate the Veteran's claims.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


